DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “wherein the yaw mount of the second intermediate body comprise” in lines 3-4 which should read “wherein the yaw mount of the second intermediate body comprises” for grammatical purposes.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the first and second slider joint” in lines 2-3 that should read “the first and second slider joints” for grammatical purposes.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “boht” in line 16 which should read “both” for grammatical purposes.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the first and second slider joint” in line 19 that should read “the first and second slider joints” for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a handle and a frame” in line 2 and “a frame” in line 3 and “a handle” in line 4. It is unclear if the handle and frame of the preamble are intended to be the same handle and frame the PK mechanism comprises. For the purposes of examination, line 3 has been interpreted to read “the frame” and line 4 has been interpreted to read “the handle”.
Claim 2 recites the limitation "the yaw direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pitch and yaw axes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “a handle and a frame” in line 2 and “a frame” in line 3 and “a handle” in line 4. It is unclear if the handle and frame of the preamble are intended to be the same handle and frame the PK mechanism comprises. For the purposes of examination, line 3 has been interpreted to read “the frame” and line 4 has been interpreted to read “the handle”.
6 recites the limitation "the member rigidly extending from the handle" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the pitch and yaw axes" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "member rigidly extending from the handle" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the member rigidly extending from the handle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a roll axis” in line 3. Claim 9 depends from claim 6 which recites “a roll axis” in line 19. It is unclear if the roll axis of claim 9 is intended to be the same roll axis or a different roll axis than that of claim 6.
Claim 9 recites the limitation "the pitch and yaw axes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a handle and a frame” in line 2 and “a frame” in line 3 and “a handle” in line 4. It is unclear if the handle and frame of the preamble are intended to be the same handle and frame the PK mechanism comprises. For the purposes of examination, line 3 has been interpreted to read “the frame” and line 4 has been interpreted to read “the handle”.
Claim 10 recites the limitation "the member rigidly extending from the handle" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the pitch and yaw axes" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "member rigidly extending from the handle" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2013/0224710 A1).
Regarding claim 1, Yang discloses a parallel kinematic (PK) mechanism having at least pitch and yaw rotational degrees of freedom between a handle and a frame (200, Figs. 1-8) comprising: a frame (four pillow block bearings that make up a  frame, Fig. 3); a handle (304); an input joint (326, Figs. 3b, 5) having at least two independent paths for transmission of motion coupling the handle to the frame (yaw and pitch motions, para [0065]), wherein the at least two independent paths comprise a first path and a second path (two spherical arc mounts 328, 330, Fig. 3b); a first intermediate 
Regarding claim 2, Yang discloses wherein the flexible torsional shaft (332) transmits rotation about its center axis, which corresponds to the yaw direction, while remaining compliant in bending in the pitch rotational direction (Fig. 3, paras [0065] and [0066]).
Regarding claim 3, Yang discloses wherein the flexible torsional shaft (332) is rigidly connected to the handle at a first end of the flexible torsional shaft, and rigidly connected to the second intermediate body at a second end of the flexible torsional shaft (Figs. 3, 5, paras [0065] and [0066]).
Regarding claim 5, Yang discloses wherein the first path constrains rotation about a roll axis that is orthogonal to both the pitch and yaw axes (Fig. 3, paras [0065] and [0066]).
Regarding claim 6, Yang discloses a parallel kinematic (PK) mechanism having at least pitch and yaw rotational degrees of freedom between a handle and a frame 
Regarding claim 8, Yang discloses wherein the pitch mount of the first intermediate body comprises a first slot forming the first slider joint within which the handle or member rigidly extending from the handle may slide (a slot in the arch of 328, Fig. 3); and further wherein the yaw mount of the second intermediate body comprise a second slot forming the second slider joint within which the handle or the member rigidly 
Regarding claim 9, Yang discloses further wherein the handle or the member rigidly extending from the handle is constrained from rotating within the first and second slider joint about a roll axis that is orthogonal to both the pitch and yaw axes (Figs. 3, 5, paras [0065]; [0066]).
Regarding claim 10, Yang discloses a parallel kinematic (PK) mechanism having at least pitch and yaw rotational degrees of freedom between a handle and a frame (Figs. 1-8, paras [0065] and [0066]) comprising: a frame (four pillow block bearings that make up a  frame, Fig. 3); a handle (304); an input joint (326) having at least two independent paths for transmission of motion coupling the handle to the frame (yaw and pitch motions, para [0065]), wherein the at least two independent paths comprise a first path and a second path (two spherical arc mounts 328, 330, Fig. 3b); a first intermediate body (328) comprising a pitch mount in the first path that is connected to the frame by a first connector comprising a pivot joint and to the handle by a third connector comprising a first slider joint (slider 338, Fig. 3, paras [0065] and [0066]); a second intermediate body (330) comprising a yaw mount in the second path that is connected to the frame by a second connector comprising a pivot joint and to the handle by a fourth connector comprising a second slider joint (Fig. 3, paras [0065] and [0066]); wherein the first connector and the fourth connector both allow rotation in a pitch rotational direction and restrict rotation in a yaw rotational direction, and wherein the second and third connectors allow rotation in the yaw rotational direction and restrict rotation in the pitch rotational direction (Figs. 3, 3b, 5, paras [0065] and [0066]), further 
Regarding claim 12, Yang discloses wherein the pitch mount of the first intermediate body comprises a first slot forming the first slider joint within which the handle or member rigidly extending from the handle may slide (a slot in the arch of 328, Fig. 3); and further wherein the yaw mount of the second intermediate body comprise a second slot forming the second slider joint within which the handle or the member rigidly extending from the handle may slide (a slot in the arch of 330, Figs. 3, 5, paras [0065]; [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0224710 A1) in view of Jinno (US 6,889,116 B2).
Regarding claim 4, Yang does not expressly teach wherein the first and second intermediate bodies comprises pulleys.  
However, Jinno, in the same field of art, teaches a parallel kinematic mechanism where the first and second bodies comprise pulleys (see col. 6, lines 5-30 and col. 8, lines 40-65; the cables and pulleys correspond to particular pitch and yaw movements that upon user's discretion can be maneuvered accordingly. Respective cable and pulley mechanism can be designated solely for pitch movement and solely for yaw movement; see also col. 11, lines 50-55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claims invention to make the system of Yang with pulleys as taught by Jinno since a pulley would be a functional equivalent to provide the rotational degrees of freedom and would involve only simple substitution of one known element in the art and lead to predictable results of allowing the required degrees of freedom for performing a surgical operation.

However, Jinno, in the same field of art, teaches a parallel kinematic mechanism where the first and second bodies comprise pulleys (see col. 6, lines 5-30 and col. 8, lines 40-65; the cables and pulleys correspond to particular pitch and yaw movements that upon user's discretion can be maneuvered accordingly. Respective cable and pulley mechanism can be designated solely for pitch movement and solely for yaw movement; see also col. 11, lines 50-55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claims invention to make the system of Yang with pulleys as taught by Jinno since a pulley would be a functional equivalent to provide the rotational degrees of freedom and would involve only simple substitution of one known element in the art and lead to predictable results of allowing the required degrees of freedom for performing a surgical operation.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,668,702. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,675,370. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,405,936. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771